PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/166,126
Filing Date: 21 March 2018
Appellant(s): Reminick et al.



__________________
Paul Horstmann, Reg. No. 36,167
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02 February 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Under Ground 1, Appellant argues on p. 6 of the appeal brief that the 103 rejection is improper.  Appellant argues that the claims are not obvious because the cited art does not show a scheduling platform that limits the event slots available to a potential schedule by matching a predetermined priority tier assigned to the potential schedule to the respective predetermined priority tiers assigned to each set of the event slots as claimed.  Examiner notes that the claim language this argument appears to be directed to is “allowing the potential schedulee to schedule only the event slots currently available that match the predetermined priority tier assigned to the potential schedule.”  Therefore, this limitation is shown to be obvious by Arbabian at para [0059] which shows the best time to meet is based on the user’s fuzzy preferences and fuzzy template, which, as shown at para [0065], includes matching priority tiers by showing "The fuzzy template 300 can define time slots having varying degrees of preference. Here, the time slots marked with a 1 indicate that those time slots are the preferred time slots for performing the work-related activities. The time slots marked with a 2 indicate that those time slots are the next preferred time slots for performing the work-related activities. Finally, the time slots marked with a 3 indicate that those time slots are the least preferred time slots for performing the work-related activities. 

Under Ground 2, Appellant argues on p. 7 of the appeal brief that the appellant’s claims are not obvious because the cited art do not teach that an administrator of an event program uses to create a set of event slots and assigned a set of predetermined priority tiers to the event slots and to a potential schedule as claimed.  Examiner disagrees.   First, Examiner notes the fuzzy planning system as shown in para [0059] in Arbabian performs the role of an administrator of an event program and thus shows an event program administrator would have been obvious to one of ordinary skill in the art.   Para [0059] and Fig 2 shows that the fuzzy planning system is using preferences and a scheduling engine and event management to automatically schedule a meeting.  However, examiner also included the secondary Shwarz reference to show this limitation explicitly.   Appellant argues on p. 7 of the appeal brief that examiner included para [0024] and the use of “manual” to show this limitation, where Schwarz does not disclose what is meant by manual.  Appellant further notes on p. 7 of the appeal brief that “It is unclear whether the examiner is attempting to reimagine the teachings of Arbabian and Schwarz to fit appellant’s claims or just reimagine appellant’s claims to fit the prior art. Either way would not change the fact that Arbabian and Schwarz do not disclose mechanisms that enable an administrator of an event program to assign from a common set of predetermined priority tiers to their event slots and their potential schedulee alike.”  Examiner notes that examiner is not reimagining either of those things.   On the other hand, an event program administrator is explicitly shown in Schwarz at para [0024], "The client device 102 may enable a user, such as a patient, medical office administrator or some other user type, to log in to an account to input data to schedule an event (e.g., an appointment with a physician, or some other event type) including, but not limited to, a preferred day and time, whether the patient is new or recurrent, and for what purpose the patient is scheduling the appointment." A medical office administrator is equivalent to an event program administrator given broadest reasonable interpretation of an event program administrator.   Examiner included the manual language to further show the scheduling rules could be done manually which implies done by a human.   It is not unclear to the examiner or one skilled in the art what manual means especially when compared to algorithmic application.   Nonetheless, an event program administrator who is inputting data including scheduling preferences to schedule an event is explicitly shown by Schwarz at para [0024].

Under Ground 3, Appellant argues on p. 7 of the appeal brief that the claims are eligible under 101 because the claims are not directed to any basic tools of scientific and technological work.  Appellant’s arguments essentially are pre-emption arguments.  Examiner notes that such pre-emptions are moot when the examiner conducts a proper test for eligibility under Alice and Mayo, which examiner has conducted.  After analyzing the claims in such a manner, the claims are deemed ineligible and thus the preemption arguments are moot.   

Under Ground 4, Appellant argues on p. 8 of the appeal brief that the examiner mistakenly read appellant’s claims as being directed to the abstract idea of event scheduling.  Appellant argues that examiner is torturing the plain meaning of appellant’s claims to fit under certain methods of organizing human activity.  One of the categories of organizing human activities includes agreements and managing personal behavior or relationships or actions 

Under Ground 5, Appellant argues on p. 10 of the appeal brief that the claims are eligible because they are directed to practical application.   Examiner disagrees.  Appellant argues on p. 10 that the claims provide a tiering mechanism which is important to a hospital or higher learning institution to sort through attendees.  Appellant is just describing an abstract idea again and not any sort of practical application.  For instance, appellant has not provided an argument that the claims improve a computer or a technology or apply the exception with a particular machine or effect a transformation or reduction of a particular article to a different state or thing or a apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  At best, 

For the above reasons, it is believed that the rejections should be sustained.



/SUJAY KONERU/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        
Conferees:
    /Vincent Millin/
Appeal Conference Specialist                                                                                                                 
                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.